Election/Restrictions
This application is in condition for allowance except for the presence of claims 51-52 and 55-57 directed to a species non-elected without traverse.  Accordingly, claim 51-52 and 55-57 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 51-52 and 55-57 are canceled. 


Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 7/20/2022 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 1, 12 and 15, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a medication delivery device comprising: a dose setting member attached to said device body and rotatable relative to said device body during dose delivery, and a dose delivery measurement module removably attached to the actuator, including a plurality of rotation sensors attached to said module, equi-radially spaced apart and axially over said ring-shaped sensed element and responsive to relative rotation of said ring-shaped sensed element relative to said actuator during dose delivery, as recited in claim 1; the dose setting device of the medication delivery device including a magnetic ring comprising one or more dipoles, and the delivery measurement removable module including a plurality of magnetic sensors, each having a portion disposed extended beyond an outer circumference of the magnetic ring; following the dose setting, moving the actuator distally relative to the body and thereby causing the dose setting member to rotate relative to the actuator and the delivery measurement removable module during the distal movement, as recited in claim 12; or the feature of a dose delivery measurement module for use with a medication delivery device including a dose setting member and a ring-shaped, bipolar magnet attached thereto that rotates relative to an actuator during dose delivery, comprising: a module housing adapted to be removably attached to the actuator of a medication delivery device and a plurality of rotation magnetic sensors attached to said module housing, equi-radially spaced apart, and positioned to sense the rotation of a ring-shaped, bipolar magnet of a dose setting member relative to the actuator, wherein the magnetic sensors are radially spaced such that a portion of each of the magnetic sensors is disposed extended beyond an outer circumference of the ring-shaped, bipolar magnet, as recited in claim 15, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2006/0175427 to Jonientz et al. which discloses a medication delivery device Injection apparatus 8) comprising: a device body (housing of injection apparatus 8); a dose setting member (drive member 15) attached to said device body (indirectly) and rotatable relative to said device body (paragraph 41); a ring-shaped sensed element (magnetic ring 6a) rotationally fixed with said dose setting member (magnetic ring 6a is connected to the dosing button 12 via drive member 15; paragraph 41); an actuator (dosing button 12) attached to said device body and movable relative to said device body during dose delivery (axially); a dose delivery measurement module (comprising magnetic switches/Reed contacts 1, 2) indirectly connected to the actuator (dosing button 12), including a plurality of rotation sensors (magnetic switches/Reed contacts 1, 2} attached to said module, equi-radially spaced apart (paragraph 26) and axially over said ring-shaped sensed element (magnetic ring 6a) and responsive to relative rotation of said ring-shaped sensed element relative to said actuator (button 12) during dose delivery (paragraph 41); and a controller (printed circuit board 10) responsive to said rotation sensors (magnetic switches/Reed contacts 1, 2) to detect the amount of rotation of said dose setting member relative to said actuator (paragraph 41), but Jonientz et al. does not teach the features discussed above as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783